Filed 10/18/21 Craig v. Cardona-Morales CA4/1
                   NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                 COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                       DIVISION ONE

                                              STATE OF CALIFORNIA



SAMUEL C. CRAIG, JR.,                                                        D077969

          Plaintiff and Appellant,

          v.                                                                 (Super. Ct. No. 37-2018-
                                                                             00049181-CU-FR-CTL)
MARIA DEL REFUGIO CARDONA-
MORALES et al.

          Defendants and Respondents.


          APPEAL from a judgment of the Superior Court of San Diego County,
John S. Meyer, Judge. Affirmed.
          Samuel C. Craig, Jr., in pro. per., for Plaintiff and Appellant.
          Santa Cardona, Francisco Cardona, Eva Lopez, in pro. per., for
Defendants and Respondents Santa Cardona, Francisco Cardona, Eva Lopez.
          No appearance for Defendants and Respondents Heliodora Craig,
Maria del Refugio Cardona-Morales, Marta Cardona, Mary Esther Craig,
Jesus Coronado, and Michaela Coronado.
                                  DISCUSSION
      Plaintiff Samuel C. Craig, Jr. sued the estate of his father’s widow and
several members of her family alleging intentional interference with expected
inheritance, constructive trust, fraud, and conversion in connection with the

probate of his deceased father’s will.1 The trial court dismissed the lawsuit
after finding it was duplicative of a prior lawsuit Craig filed concerning the
same subject matter (Super. Ct. No. 37–2015–00010184–CU–MC–CTL). In
the prior lawsuit, the trial court rendered judgment against Craig because
his claims were time-barred—a judgment this court affirmed on appeal.
(Craig v. Cardona (Feb. 8, 2018, D070310) [nonpub. opn.].)
      Craig appeals the judgment of dismissal. He contends the trial court
erred by failing to give him proper notice and an opportunity to contest
whether the present lawsuit is in fact duplicative of the prior lawsuit.
Additionally, he argues he requested leave to amend the complaint and the
trial court erred by denying his alleged amendment request.
      Defendants Francisco Cardona, Santa Cardona, and Eva Lopez filed a
respondent’s brief and the remaining defendants did not do so. We do not
treat the failure to file a respondent’s brief as an admission of error; rather,
we consider the record and Craig’s arguments to determine whether reversal
is required. (In re Marriage of Rifkin & Carty (2015) 234 Cal.App.4th 1339,
1342, fn. 1; Cal. Rules of Court, rule 8.220(a)(2).)
      When considering Craig’s arguments, we remain mindful that he is a
self-represented litigant. However, we treat him the same as any other party
and grant him the same consideration as other litigants and attorneys, but no
more. (Nwosu v. Uba (2004) 122 Cal.App.4th 1229, 1247.) “The same rules

1    The defendants include Heliodora Craig, Maria del Refugio Cardona-
Morales, Marta Cardona, Mary Esther Craig, Francisco Cardona, Santa
Cardona, Eva Lopez, Jesus Coronado, and Michaela Coronado.
                                         2
apply to a party appearing in propria persona as to any other party.” (Flores
v. Department of Corrections & Rehabilitation (2014) 224 Cal.App.4th 199,
205; see Kobayashi v. Superior Court (2009) 175 Cal.App.4th 536, 543 [self-
represented “litigants are held to the same standards as attorneys”].)
      Applying these standards, we conclude the judgment of dismissal must
be affirmed for three reasons.
      First, Craig’s opening brief is filled with factual assertions unsupported
by citation to the appellate record. This violates California Rules of Court,
rule 8.204(a)(1)(C), which states: “Each brief must … [s]upport any reference
to a matter in the record by a citation to the volume and page number of the
record where the matter appears.” Because most of Craig’s factual assertions
are not supported with citations to the appellate record, his claims of error

are waived.2 (Young v. Fish and Game Com. (2018) 24 Cal.App.5th 1178,
1191 [“ ‘[I]f a party fails to support an argument with the necessary citations
to the record, that portion of the brief may be stricken and the argument
deemed to have been waived.’ ”]; WFG National Title Ins. Co. v. Wells Fargo
Bank, N.A. (2020) 51 Cal.App.5th 881, 894 [“we may decide that the
appellant has forfeited a point urged on appeal when it is not supported by
accurate citations to the record”].)
      Second, Craig’s opening brief includes a standard of review heading,
states a de novo standard of review applies to rulings “regarding the
applicability of a statute of limitation [sic] defense,” and cites legal standards


2     The appearing defendants filed a motion to augment the appellate
record with various items including court records from the prior lawsuit and
provisions of the Probate Code. We denied the motion in relevant part, but
stated we “may construe the motion as to the … items as a request for
judicial notice, and consider such request during the pendency of the appeal.”
We now decline to take judicial notice of these items, as they are unnecessary
to the disposition of the appeal.
                                        3
governing the propriety of a grant of summary judgment. But the present
appeal has nothing to do with these inapposite issues; it concerns the
correctness of the trial court’s order dismissing Craig’s complaint as
duplicative and denying his alleged request for leave to amend. “ ‘Arguments
should be tailored according to the applicable standard of appellate review.’
[Citation.] Failure to acknowledge the proper scope of review is a concession
of a lack of merit.’ ” (Ewald v. Nationstar Mortgage, LLC (2017) 13
Cal.App.5th 947, 948; see Ponte v. County of Calaveras (2017) 14 Cal.App.5th
551, 555 [rejecting claim of error in part because party omitted “any
discussion of the appropriate standard of review”].)
      Third, Craig makes no cogent arguments and provides no relevant
legal authorities to support his claims of error. He cites no legal authorities
at all in support of his claim that the court deprived him of proper notice and
an opportunity to be heard, and he cites only general legal standards for the
proposition that there is a strong policy favoring allowance of amendment to
complaints. He has not included the complaint from the prior lawsuit in the
appellate record, nor has he provided the amendment request he purportedly
filed in this case. Further, he has not explained what amendments to the
complaint, if any, could be made to remedy its defects. Craig’s claims of error
are waived based on his failure to support them with cogent analysis and
relevant legal authorities. (City of Santa Maria v. Adam (2012) 211
Cal.App.4th 266, 286–287 [“In order to demonstrate error, an appellant must
supply the reviewing court with some cogent argument supported by legal
analysis and citation to the record.”]; Brown v. Garcia (2017) 17 Cal.App.5th
1198, 1207 [plaintiffs “supplied neither relevant authority nor cogent legal
analysis to support [their] claim, so it [was] forfeited”].)




                                         4
                                DISPOSITION
      The judgment is affirmed. Francisco Cardona, Santa Cardona, and Eva
Lopez are entitled to their appellate costs. All other parties are to bear their
own appellate costs.


                                                            McCONNELL, P. J.

WE CONCUR:


O’ROURKE, J.


IRION, J.




                                        5